Citation Nr: 1122845	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  00-15 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to August 1974.

This appeal to the Board of Veterans' Appeals (Board) originated from a September 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claim of entitlement to service connection for a left knee disorder.

The Board issued a decision in September 2004 also denying this claim, and the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC). An attorney, Mr. Louis J. George, Esquire, of National Veterans Legal Services, represented the Veteran in his appeal to the Court. VA's Office of General Counsel represented the Secretary of the agency.  The Court issued a single-judge Order in December 2006 vacating the Board's decision and remanding the claim for further development and readjudication.  The Court subsequently entered judgment in January 2007 and returned the file to the Board for compliance with the directives specified.  The American Legion, instead of an attorney, resumed its representation of the Veteran before VA.

In July 2007, to comply with the Court's Order, the Board in turn remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  After receiving the file back from remand, the Board issued another decision in November 2009 again denying the claim, and the Veteran again appealed to the Court.  The Court issued another Order in December 2010 again vacating the Board's decision and again remanding the claim to the Board for further development and readjudication in compliance with the Court's Order.  The Board, in turn, is again remanding the claim to the RO via the AMC to comply with the mandates of this additional Order.



REMAND

In citing the deficiencies in the Board's November 2009 decision, and resultant reason for vacating that decision, the Court noted the Board had relied on a June 2009 VA examination report in again denying the claim.  This VA compensation examiner's opinion states that it is "more likely this Veteran's knee arthritis etiology is a combination of genetic factors i.e. a type of structural protein that does not stand up well to stresses over time."  However, the Court noted that, while this physician found that the arthritis of the left knee was degenerative in nature, he also reported that an October 2000 X-ray of the left knee showed "increased sclerosis in the proximal tibia which is possibly related to an old stress fracture."  The Court evidently found these statements need reconciliation and further clarification.

The Court also noted the June 2009 VA examiner, in providing his rationale, stated "there is no objective evidence documenting an actual knee injury based on the medical examination at the time of the injury to the lower extremity in 1970."  The Court pointed out that, while physical examination of the knee was normal, the VA physician failed to comment on objective symptomatology of swelling and discoloration of the left knee that was also cited in the November 1970 clinical record.  So additional comment is needed concerning this, as well.

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  If still available to provide further comment, forward the claims file to the VA orthopedic surgeon that performed the January 2004 examination of the Veteran and provided the June 2009 addendum and ask that he submit an additional statement concerning the etiology of the Veteran's left knee disorder - but specifically in terms of the likelihood (very likely, as likely as not, or unlikely) this disorder is attributable to his military service, such as to the type of injury he reportedly sustained during service, as opposed to other factors during the many years since service.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

And pursuant to the Court's December 2010 Order, the examiner especially needs to comment on the October 2000 X-ray of the Veteran's left knee showing "increased sclerosis in the proximal tibia which is possibly related to an old stress fracture."  This additional comment, according to the Court, is needed in light of this VA examiner's determination in June 2009 that it is "more likely this Veteran's knee arthritis etiology is a combination of genetic factors i.e. a type of structural protein that does not stand up well to stresses over time."

Additional comment is needed, as well, to try and reconcile this VA examiner's determination that there is no objective evidence documenting an actual knee injury based on the medical examination at the time of the injury to the lower extremity in 1970."  The Court pointed out that, while physical examination of the knee was normal, this VA examiner failed to comment on objective symptomatology of swelling and discoloration of the left knee that was also cited in the November 1970 clinical record.


If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then have someone else comment that is equally qualified to provide this necessary additional medical opinions.  If this latter situation arises, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make these remaining determinations.

Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file and addressing the concerns of the Court's December 2010 Order.

And to facilitate providing this additional comment, it is imperative the designated examiner review the claims file (or, in the case of the prior examiner, refamiliarize himself with the pertinent evidence in the claims file) for the relevant medical and other history.  This review includes considering the Court's Order, this remand, and the Board's prior remand.

*If examination is necessary, the Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.


2.  Upon completion of this additional development, readjudicate the claim in light of this additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


